Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                                    Election/Restrictions
Applicant’s election of a positive electrode active material comprising LixAyMezOaFb where A=Na and Me=Mn in the reply filed on 7-25-2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
                                                            Specification
The disclosure is objected to because of the following informalities: The CON application 15/811,684 should cite that the application is now US Patent 10,811,671.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.           Claim 2 is rejected because it is unclear how the claim further limits claim 1 from which it depends from because a positive active material would always be the main component of the cathode.                                                       
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 5-9 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Chen et al. (EP 2 921 455) or Chen et al. (US 2017/0005332).           Chen et al. (‘455) teaches in column 7, Example 2, a lithium battery comprising a positive electrode comprising Li1.9Na0.1VO2F.  Chen et al. teaches in column 3, that the compound can comprise Li(2-x)Na(x)MO(2-y/2)F(1+y) where M is a transition metal.             Since Chen et al. teaches the same positive electrode active material then inherently the same positive active material having a crystal structure belonging to a space group FM3-M must also be obtained.	
In addition, the presently claimed property of a positive active material having a crystal structure belonging to a space group FM3-M would have obviously have been present once the Chen et al. product is provided.  In re Best, 195 USPQ 433 (CCPA 1977).  
Claim(s) 1-9 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Rolff et al. (US 2016/0372747).             Rolff et al. teaches on page 2, a battery comprising Li2-nNanMyMn1-yO3-zFzwhere y > 0; z > 0, n > 0 and M is a transition metal preferably Co, Ni, Pt and Pd. [Thus, teaching Li1.99Na0.1CoyMn1-yO2F].             Since Rolff et al. teaches the same positive electrode active material then inherently the same positive active material having a crystal structure belonging to a space group FM3-M must also be obtained.	
In addition, the presently claimed property of a positive active material having a crystal structure belonging to a space group FM3-M would have obviously have been present once the Rolff et al. product is provided.  In re Best, 195 USPQ 433 (CCPA 1977).  
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (EP 2 921 455) or Chen et al. (US 2017/0005332).           Chen et al. (‘455) teaches in column 7, Example 2, a lithium battery comprising a positive electrode comprising Li1.9Na0.1VO2F.  Chen et al. teaches in column 3, that the compound can comprise Li(2-x)Na(x)MO(2-y/2)F(1+y) where M is a transition metal.             Chen et al. discloses the claimed invention except for specifically teaching that M is a transition metal comprising Mn.           It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Mn instead of V as the transition metal of the positive active material because Chen et al. teaches that transition metals can be used in the cathode as explained above and one would expect therefore that these materials would function in a similar way and give similar results. 
                                                       Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,811,671. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 10,811,671 claims in claim 1, instant claims 1-2 and 4 and claims in claim 2 instant claim 3. U.S. Patent No. 10,811,671 claims in claims 3-7, the exact same instant claims 5-9. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.           Sun et al. (US 2013/0266868) teaches on page 1, [0021-0027], a lithium battery comprising a positive active material comprising a compound having a layered structure represented by Chemical Formula 1, Li1+x[NaaCobMcMnd]1-xO2Fy where M is a transition metal element such as V, Ti, Cu, Fe, Zn, Nb, Mo, etc.  -0.05 < x < 0.25; 0 < y < 0.05; 0.2 < a < 0.9; 0 < b < 0.5; 0 < c < 0.05; 0.1 < d < 0.9 and a+b+c+d=1.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura Weiner whose telephone number is (571)272-1294.  The examiner can normally be reached on 9 am-5 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LAURA S. WEINER/
Primary Examiner
Art Unit 1727



/Laura Weiner/Primary Examiner, Art Unit 1727